Title: To James Madison from Samuel Carswell, 31 October 1812
From: Carswell, Samuel
To: Madison, James


Dear SirPhilada. October 31st. 1812
The pleasure of acknowledging the receipt of your letter ⟨of t⟩he 8th. of Septr. is much augmented, by having it in my power to congratulate you on the success of republican principles, in the election that was held in this place, yesterday. We carried it by a majority, in the City & Liberties, of twenty two hundred, & I am of opinion, that the collected votes of State, will give to the republicans, a majority of at least twenty one thousand. This triumph may be attributed, chiefly to the energetic character of the measures which were adopted last winter, & I have no doubt, that a perseverance in them, will be attended with the happiest consequences to the country.
I am happy to inform you that I have, in a great measure, recovered my health. With Respectful & friendly considerations Your Most. Obdt. Sert.
Saml Carswell
